Case: 17-13801   Date Filed: 05/10/2018   Page: 1 of 3


                                                     [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-13801
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:16-cv-01460-ODE



GERALD LYNN BOSTOCK,

                                                         Plaintiff-Appellant,

                             versus

CLAYTON COUNTY BOARD OF COMMISSIONERS,

                                                                  Defendant,

CLAYTON COUNTY,

                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (May 10, 2018)
                Case: 17-13801        Date Filed: 05/10/2018      Page: 2 of 3


Before TJOFLAT, WILSON, and NEWSOM, Circuit Judges.

PER CURIAM:

       Gerald Lynn Bostock appeals the district court’s dismissal of his

employment discrimination suit under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e-2(a)(1), against Clayton County, Georgia, for failure to state a

claim. On appeal, Bostock argues that the County discriminated against him based

on sexual orientation and gender stereotyping. After a careful review of the record

and the parties’ briefs, we affirm.

       “We review de novo the district court’s grant of a motion to dismiss under

[Fed. R. Civ. P. ] 12(b)(6) for failure to state a claim, accepting the allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.”

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam). Issues not

briefed on appeal are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (per curiam).

       Title VII prohibits employers from discriminating against employees on the

basis of their sex. 42 U.S.C. §2000e-2(a). This circuit has previously held that

“[d]ischarge for homosexuality is not prohibited by Title VII.” Blum v. Gulf Oil

Corp., 597 F.2d 936, 938 (5th Cir. 1979)1 (per curiam) (emphasis added). And we


1
  See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding that
all decisions of the “old Fifth” Circuit handed down prior to the close of business on September
30, 1981, are binding precedent in the Eleventh Circuit).
                                                2
               Case: 17-13801      Date Filed: 05/10/2018     Page: 3 of 3


recently confirmed that Blum remains binding precedent in this circuit. See Evans

v. Ga. Reg’l Hosp., 850 F.3d 1248, 1256 (11th Cir. 2017), cert. denied, 138 S. Ct.

557 (2017). In Evans, we specifically rejected the argument that Supreme Court

precedent in Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 79 (1998), and

Price Waterhouse v. Hopkins, 490 U.S. 228, 250–51 (1989), supported a cause of

action for sexual orientation discrimination under Title VII.

       As an initial matter, Bostock has abandoned any challenge to the district

court’s dismissal of his gender stereotyping claim under Glenn 2 because he does

not specifically appeal the dismissal of this claim. See Timson, 518 F.3d at 874.

Moreover, the district court did not err in dismissing Bostock’s complaint for

sexual orientation discrimination under Title VII because our holding in Evans

forecloses Bostock’s claim. And under our prior panel precedent rule, we cannot

overrule a prior panel’s holding, regardless of whether we think it was wrong,

unless an intervening Supreme Court or Eleventh Circuit en banc decision is

issued. United States v. Kaley, 579 F.3d 1246, 1255–56 (11th Cir. 2009); United

States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998) (en banc).

       AFFIRMED.




2
 In analyzing an equal protection claim, rather than a Title VII claim, we held that
discrimination based on gender nonconformity was sex discrimination. Glenn v. Brumby, 663
F.3d 1312, 1317 (11th Cir. 2011).
                                             3